 Case: 2:20-cv-00265-SDM-KAJ Doc #: 10 Filed: 07/13/20 Page: 1 of 2 PAGEID #: 62



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

WILLIAM E FRY,

                       Plaintiff,

       v.                                              Civil Action 2:20-cv-265
                                                       Judge Sarah D. Morrison
                                                       Magistrate Judge Jolson

COMMISSIONER OF SOCIAL SECURITY,

                       Defendants.


                             REPORT AND RECOMMENDATION

       On March 5, 2020, the Court granted Plaintiff’s Motion for Leave to Proceed in forma

pauperis and ordered Plaintiff to file a Social Security Identification Form to effect service on

Defendant within 90 days of the filing of his Complaint pursuant to Federal Rule of Civil Procedure

4(m). (Doc. 7). After that deadline, the Undersigned ordered Plaintiff to show good cause within

fourteen (14) days why this action should not be dismissed and why an extension of time to effect

service should be allowed. (Doc. 9).

       Plaintiff has failed to show cause or otherwise appear since the Court granted his Motion

for Leave to Proceed in forma pauperis. Accordingly, it is RECOMMENDED that this action be

DISMISSED without prejudice for failing to timely serve Defendant pursuant to Rule 4(m) of

the Federal Rules of Civil Procedure.

                   Procedure on Objections to Report and Recommendation

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those
 Case: 2:20-cv-00265-SDM-KAJ Doc #: 10 Filed: 07/13/20 Page: 2 of 2 PAGEID #: 63




portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: July 13, 2020                                 /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
